It is a special honour for me, as a member of the new
Government of Luxembourg and its Minister for
Foreign Affairs and Immigration, to take the floor for
the first time before this gathering of the nations of the
world.
You, sir, have acceded to the presidency of the
General Assembly at a time when decisions fraught
with consequences for the future of our Organization
must be prepared and discussed. Our Secretary-General
has reminded us that the United Nations is at a
crossroads. I have no doubt that, under your skilled and
wise leadership, our General Assembly will be able
effectively and decisively to provide constructive and
consensual responses to the great issues of our time.
The session ahead, leading us to the
commemoration of the sixtieth anniversary of the
establishment of the United Nations, must be one of
renewal for multilateralism. I can assure you, Sir, that
my country — a founding Member of the United
Nations — intends to contribute actively to that crucial
work, in particular within the presidency of the Council
of the European Union, to which Luxembourg will
accede on 1 January 2005, following the current
presidency of the Netherlands. It goes without saying
that I fully subscribe to the statement made by my
colleague, Mr. Bernard Bot, Minister for Foreign
Affairs of the Netherlands, before this Assembly.
From this moment until the sixtieth session of the
General Assembly, three themes will be the focus of
our attention: issues linked to the maintenance of peace
and security; the complex question of development and
its financing; and United Nations reform.
We must begin this genuine relaunching of
multilateral cooperation first of all in the area of the
maintenance of peace and security, basing our action
on the United Nations Charter. While regional crises
and civil wars have multiplied in various areas of the
globe, in particular on the African continent over the
past year, history has taught us, often tragically and
painfully, that peace and stability can only be
maintained and guaranteed within the framework of an
international order based on the rule of law and shared
strong and effective institutions based on fundamental
shared values. This has been stated in our superb
Universal Declaration of Human Rights and the
subsequent normative instruments that supplemented it.
This is also the lesson learned from the fratricidal
horrors and conflicts of the past century between
member States of the European Union, which now we
are gratified to see expanded to 25 members.
In that context, we look with concern toward the
Middle and Near East, where situations of tension and
of open conflict seem to be worsening. Regarding the
Israeli-Palestinian conflict, we must emphatically
recall here, given a situation characterized by
numerous impasses on all sides, that the path of
negotiation and compromise remains the only
reasonable path and that the road map remains the only
way to achieve a negotiated solution between the
parties, based on the coexistence of two States, namely,
an independent and viable Palestinian State, living in
peace next to Israel, within secure and recognized
borders. This was also vigorously reaffirmed by the
Quartet the day before yesterday. In the same way, any
withdrawal by Israel from the Gaza Strip must take
place within the context of the political process
described by the road map.
The unanimous adoption of Security Council
resolution 1546 (2004) on the situation in Iraq and the
subsequent restoration of Iraqi sovereignty constitute
an important stage in the process of political, social
and economic reconstruction of this battered country.
The European Union, for its part, adopted in early
September a set of measures designed to further
strengthen the European commitment to Iraq. We hope
that conditions will soon be such that the United
Nations will be able to fully play its proper role, in
particular regarding the political process, the
preparation for elections, humanitarian assistance and
reconstruction.
Luxembourg has also been following with the
greatest attention developments in the situation in the
Great Lakes region, the Western Balkans, and, in
particular, in Kosovo, as well as in Darfur in Sudan.
My country fully associates itself with the positions
presented here by my Dutch colleague on behalf of the
European Union.
15

The preservation of peace, crisis prevention and
management and peacekeeping are among the noblest
tasks of our Organization. The Security Council has an
important role to play here. We should not hesitate to
consider innovative solutions in defining new
approaches and institutional processes to strengthen
our collective capacity for prevention and action on the
basis of the Charter.
Here I would like to welcome the measures taken
by the Secretary-General regarding the prevention of
genocide. I would venture to hope that the High-level
Panel on Threats, Challenges and Change will be able
to put before us proposals to both improve our capacity
for shared action and cope with the new threats to
peace and security, among which, first and foremost,
are terrorism and the proliferation of weapons of mass
destruction. United Nations instruments in fighting
terrorism were recently enhanced by the adoption of
Security Council resolution 1535 (2004) and the
implementation measures which flow from it.
However, the recent report of the Analytical Support
and Sanctions Monitoring Team of the Security
Council Committee established pursuant to resolution
1267 (1999) concerning Al Qaeda and the Taliban and
Associated Individuals and Entities reminded us that a
great deal still remains to be done to put an end to
these despicable and unacceptable practices which
leave so many families throughout the world in
mourning.
The fight against terrorism cannot be won solely
through the use of military and police means. We must
strike at its roots, which spawn hate, brutality and the
senseless destruction of human lives. The core of any
multilateral system is the right of all peoples and every
human being to live in peace and dignity.
The threat of weapons of mass destruction also
remains a concern of highest priority. While significant
progress has been made, disturbing news has reached
us over the last few months from other regions of the
globe, in particular from Iran and from the Democratic
People’s Republic of Korea. In each of these cases, the
necessary clarifications and full guarantees must be
provided, particularly within the framework of strict
respect for the International Atomic Energy Agency
(IAEA) regimes. Here, I would like to emphasize that
the 2005 Review Conference of the Treaty on the Non-
Proliferation of Nuclear Weapons must provide an
opportunity for reaffirming the validity and relevance
of the shared quest for solutions to the complex issues
of non-proliferation.
Regarding all of these cases linked to the
maintenance of peace and international security, the
United Nations will find a reliable and committed
partner in the European Union, which has made the
emergence of effective multilateralism one of its
priorities for the security strategy it adopted in
December 2003. It is, indeed, with pride that I add that
Luxembourg has also been shouldering its
peacekeeping responsibilities by contributing military
contingents to the Kosovo Force and to the
International Security Assistance Force in Afghanistan,
which are now under the command of the European
Corps.
The issue of development is and must remain the
focus of the international community’s attention. This
is the most important point in this context. While
millions of human beings continue to live in
unacceptable conditions, our rallying around the
achievement of the Millennium Development Goals
must be constant and indeed stepped up, given the fact
that many States, particularly in sub-Saharan Africa,
still experience extreme difficulty in making progress
to meet the 2015 deadline.
For its part, Luxembourg is ready to shoulder its
duties in the indispensable joint international efforts. In
2003, our official development assistance (ODA) in
Luxembourg reached 0.81 per cent of our gross
national product and the goal of having this figure
reach one per cent in the years to come is part of the
programme of the new Government that was formed in
July of this year. The struggle against poverty and the
commitment to sustainable development on the global
level are also major objectives of the policy of
cooperation in Luxembourg, the policy that we are
implementing together with our partners in a spirit of
partnership and participation. In our actions to ensure
cooperation, particular emphasis must be placed on the
continuation of international efforts targeting
reproductive health, in particular, combating the
horrendous scourge of HIV/AIDS.
In addition to an increase in ODA on the global
scale, other sources of financing can be used, and the
initiative of Presidents Lula and Chirac has charted the
way for a number of interesting ideas in this respect.
We believe that it is critical to maintain the Monterrey
Consensus as a whole. Any effective development
16

strategy in the medium- and long-term must be based
on a proper combination of elements such as ODA,
international trade, direct foreign investment and the
domestic efforts of the countries involved, particularly
regarding capacity reinforcement, strengthening of
governance and the rule of law. In this regard, I am
convinced that all efforts must be further developed to
achieve a positive conclusion to the Doha development
round.
As Minister for Foreign Affairs and Immigration,
I must mention an innovation in our national political
context, as did our Secretary-General, Mr. Kofi Annan,
on 29 January 2004, in an inciteful speech to the
European Parliament in Brussels regarding the growing
importance of the problem of migration, particularly
for Europe. This issue must be addressed through a
careful management of migration flows by focusing on
integration and international cooperation. Decisive
action against organized crime, in particular crime
linked to any kind of trafficking in human beings, is an
indispensable corollary to this.
We are called upon to step up our efforts during
the year to come to prepare for a significant event,
namely, the September 2005 summit, and which, in
United Nations jargon, is being called the “major
event”. Five years after the Millennium Summit, this
meeting of the highest political leaders on the planet
should provide an opportunity to define a new
synthesis — a new global agenda — at the dawn of the
twenty-first century.
Indeed, we face many significant challenges.
Together, we must review all of the commitments
undertaken in the Millennium Declaration and at the
major conferences of the 1990s, assess their
implementation and, within the Organization, make
any adjustments and adaptations that a changing global
context requires — all without compromising the level
of the shared ambitions that inspire us. We must see to
it that the new global agenda expresses the hopes and
aspirations of the entire international community. In
particular, development must continue to be a focus of
the attention it deserves. There is also a need to open
our Organization up to the new debates and the new
issues that are emerging in the area of the maintenance
of peace and security.
None of the foregoing issues are fiefdoms of a
particular State or group of States. Rather, they are
concerns shared by all Member States and, as such,
must be managed jointly within the multilateral
institutions that form our common heritage. The
vitality and relevance of our Organization is the key to
the effort to redefine the terms of the international
agenda by giving priority to the concepts of
interdependence and solidarity. While the goals are
vital, the risks are significant, and, together, we must
chart a coordinated, inclusive and balanced path that
will allow each and every one of us to participate fully
and to express our aspirations and expectations.
To achieve those lofty goals we need, first of all,
to promote the development of a new mindset in our
deliberations. After the divisions and controversies of
recent years, the international community must once
again come together and close ranks around shared,
joint objectives. In that way the United Nations will
remain the pre-eminent seat of international legitimacy
and a vital centre for multilateral action, as the
Secretary-General recently said. It is that new mindset
that must inspire our shared activities as we move
towards next year’s major event.
We also need to agree on a procedure that will
ensure the participation of all, guarantee the necessary
balance among the various aspects of the process and
guide us towards greater coordination on the substance
of the political messages to be formulated. In all
events, rest assured that my country and its partners in
the European Union are ready to participate fully in
that debate.
In the context of a renewal of multilateralism, as I
have tried to outline it here, reform of the United
Nations has pride of place. Our institutions must be
better adapted to meet new challenges, as well as to
fulfil their present mandates. The genuine renewal of
the United Nations system must be reflected in a
palpable strengthening of the tools for analysis,
decision and action available to us. Effective
multilateralism must be expressed through the
strengthening of the United Nations system as a whole.
By adopting a more global approach, we see
reform not as a zero-sum game, but as a positive-sum
game, in which each player and each institution
benefits from the new impetus thus provided.
Significant progress was already made in the
revitalization of the General Assembly during the fifty-
eighth session, under the leadership of the former
President, Mr. Julian Hunte. Those efforts now remain
17

to be translated into action as well as continued and
intensified.
Security Council reform, which has been in
discussion for more than a decade, must be carried out,
so that that vital body can better reflect the realities of
today’s world; indeed, it is both a prerequisite for the
Council’s legitimacy and a guarantee for the
effectiveness of its action. More active interaction
between the Security Council and the General
Assembly and a better coordination of their roles, as
well as enhanced transparency regarding States not
members of the Security Council, should form the
framework of any future enlargement of the Council.
The restructuring of the work of the Economic
and Social Council and the Main Committees of the
General Assembly should be conducted with
determination and courage so that more focused and
better organized activities can gain greater relevance
and have greater political impact on the substantive
problems being addressed.
The strengthening of the rule of law on a global
scale, as called for by the Secretary-General, and, in
particular, the consolidation and ultimate
universalization of the International Criminal Court,
should be among our highest priorities, along with the
protection of human rights — the vital importance of
which I would like to emphasize once again.
Finally, I would be remiss were I to fail to
mention the Secretariat staff and other United Nations
personnel, who are carrying out an extraordinarily
difficult mission with courage and dedication, and
indeed sometimes, as we know, risking their very lives.
It is crucial that we be able, within the framework of
this year’s budgetary discussions for the year, to
provide the Organization with the resources,
particularly the financial resources to fulfil the
mandates that we have conferred upon it, especially in
regard to peacekeeping operations. It is also vital that
the Organization adopt a rigorous policy regarding the
protection of United Nations personnel, who are acting
on our behalf in often dangerous conditions in all
corners of the globe.
It seems that to put a curse on someone, one has
only to wish for them to live in interesting times. I do
not know if we are living under a curse, but I do know
that we are living in an interesting time: a time of
debate, a time of restructuring, a time of choice and of
the relaunching of international cooperation. Let us
seize this opportunity and breathe new life into the
United Nations, which has been proven itself to be
indispensable. But let us also admit that the choice of
multilateralism is a demanding one, and one that
requires of us all an increased readiness to call into
question our old certainties and to accept new
approaches within a renewed institutional framework.
On the path towards that renewal, let us draw
inspiration from the magnificent lines of the Spanish
poet, Antonio Machado, and I quote:
“Traveller, your footsteps
Are the road, and nothing else;
Traveller, there is no road.
The road is made by walking;
Walking makes the road”.
I am confident that together we will have the
vision and the courage to take that first step, and the
steps that follow, on that ambitious path.